In an action to recover addition,! rent under a lease and upon an account stated, plaintiff appeals from (1) an order of the Supreme Court, Westchester County, entered July 24, 1968, which denied its motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, and (2) a judgment of said court dated August 5, 1968 in favor of defendants, upon said order. Order modified, on the law, by striking therefrom the second ordering paragraph (which granted defendants’ cross motion) and substituting therefor a provision that defendants’ cross motion is denied. As so modified, order affirmed. Judgment vacated. Appellant is allowed a single bill of $10 costs and disbursements. In our opinion t! e language of paragraph 42 of the lease is ambiguous as to the extent of the tenant’s obligation to pay additional rent. This ambiguity is not resolved by the papers submitted, which disclose the existence of a triable issue of fact as *678to the intention of the parties. In these circumstances it was error to grant defendants summary judgment dismissing the complaint. 'Christ, P. J., Rabin, Munder, Martuscello and Benjamin, JJ., concur.